Citation Nr: 1704968	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  11-11 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for hammertoes of the right foot, to include as secondary to service-connected plantar warts of the right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to November 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which, in pertinent part, granted service connection for plantar warts of the right foot and denied service connection for hammertoes.  The Veteran had a hearing before the Board in March 2012 and the transcript is of record.

This matter has previously been remanded by the Board in June 2012 and July 2015 to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's hammertoes of the right foot are not related to service nor are they caused or aggravated by his service-connected plantar warts of the right foot.


CONCLUSION OF LAW

The criteria for service connection for hammertoes of the right foot have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, the RO provided a notice letter to the Veteran in August 2010.  The claim was last adjudicated by way of a November 2015 Supplemental Statement of the Case (SSOC).

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided herein because VA has obtained all medical records identified by the Veteran as relevant.  In this regard, his service treatment records have been obtained to the extent possible.  Post service treatment records have also been associated with the claims file.  The record reflects a formal finding of unavailability of Anchorage VA Medical Center treatment records dating from January 1995 to September 2001.  Steps taken to fulfill this request were outlined in the memorandum.  Neither the Veteran nor his representative suggests that there are any outstanding records that need to be sought prior to the adjudication of the claim.  In fact, in September 2016, the Veteran's representative indicated that there was no further evidence to submit and the claim was ready to be decided.  The Veteran also waived RO consideration of the newly added evidence of record since the November 2015 SSOC, and requested that the Board take jurisdiction and decide the appeal on its merits.  See September 2016 Appellant's Post Remand Brief.

The Veteran has undergone VA examinations in connection with this appeal, including in November 2015.  The Board finds that the November 2015 examination is adequate to decide the appeal.  The examiner reviewed the claims file, including the service treatment records, examined the Veteran and reported relevant clinical findings, and provided a medical opinion regarding the most likely etiology of the hammertoes of the right foot. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A (d)(2).  Because the evidence of record is otherwise adequate to fully resolve the appeal, no further VA examination is necessary.  See 38 C.F.R. § 3.159 (c)(4).

As noted above, VA provided the Veteran with a hearing before the Board.  During the March 2012 hearing, the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board also finds that there was substantial compliance with the June 2012 and July 2015 Board remand directives.  Specifically, the Board wanted to order additional records development and ascertain whether the hammertoes of the right foot were related to the Veteran's active service, to include whether it was at least as likely as not that the Veteran's right foot disability was caused or aggravated by a service-connected disability.  As such, VA examinations were conducted and medical opinions were provided.  The November 2015 VA examination, as indicated, is adequate to resolve the appeal.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time. 

II. Analysis

The Veteran is seeking service connection for hammertoes of his right foot, affecting several digits on that foot.  He believes the right foot hammertoes are either directly attributable to service or secondary to his service-connected plantar warts of the right foot.  The Veteran does not assert that the hammertoes are attributable to any other service-connected disease or injury, which in this case, would be scars of the head, face, or neck, and scars of the trunk.

The Veteran claims that he first noticed a right foot hammertoe deformity in the military, but it did not really become a problem until the 1990s.  He stated that he was not treated for hammertoes until 1995.  The evidence of record shows a diagnosis of hammertoes of the right foot in 2002 and treatment in the years thereafter.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  A lay person is competent to report on the onset and continuity of his symptomatology.  Kahana, 24 Vet. App. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  
See Kahana, 24 Vet. App. at 433 n.4. 

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107(b)).

In light of the applicable law set forth above, the Board has carefully considered the facts of this case.  Ultimately, service connection must be denied because the preponderance of the competent and credible evidence of record weighs unfavorably against the claim, specifically with respect to the requirement of a link (or "nexus") to service.  The reasons and bases resulting in this determination are as follows.  

The record establishes a present diagnosis of hammertoes on the right foot, affecting several digits.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim.

The Veteran testified that he first noticed the hammertoes in service and that he was misdiagnosed in service.  Service treatment records are negative for hammertoes, although warts on the right foot are noted.  In any event, the Veteran has stated that his right foot hammertoes were caused by his boots that he wore in service.  He has also contended that there is a relationship between the warts in service and the hammertoes on the same right foot.  The Board does not refute that the second element of the service connection claim is met, thus, in-service incurrence of a disease or injury, is established.  

Unfortunately, service connection cannot be awarded as the claim fails to meet the nexus element as the evidence does not show a connection between the hammertoes of the right foot and an event in service, to include any sort of relationship (causation or aggravation) between the hammertoes and the service-connected plantar warts.

The Veteran testified that he started having problems with his hammertoes approximately 6 months before he separated from service.  He stated that he first sought treatment for this condition in 1974 when "they first cut that thing out of [his] foot they thought it was a plantar wart."  He testified that the deformity of his foot (caused by the hammertoes) essentially made the plantar warts reappear.  The Veteran stated that doctors kept thinking still was a plantar wart but the solution of removing the wart was not working.

Service treatment records show that the Veteran did not have any complaints, diagnoses of, or treatment for hammertoes in service.  The May 1974 service treatment record showing treatment for the right foot wart had no mention of hammertoes in connection with the wart diagnosis.  Upon separation examination in September 1974, the Veteran's feet were normal.  Unfortunately, the Veteran's statements are not supported by the service treatment records.  

Regarding his post service years, VA treatment records from 2002 through 2011 reflect complaints regarding the Veteran's hammertoes.  The Veteran stated that he first complained about hammertoes in 1995 because that was when they started hurting him.  At a June 2003 VA podiatry consult, the Veteran complained of hammertoes on his right foot since 1995.  X-rays taken in 2002 of the right foot confirmed hammertoes of several digits on the right foot.  In June 2010, the Veteran mentioned to his physician that he noticed an onset while in the military.  

Private treatment records from August 2015 also show treatment for hammertoes of the right foot.  He reported to his physician that the symptoms started 40 years ago since service because of military boots.  He discussed treatment options with the physician (both surgery and conservative options) and was instructed to wear orthotics in the right shoe; however the physician did not render a medical opinion as to a relationship between the hammertoes and service.

Despite the Veteran's claim that he had hammertoes prior to 2002, the Board points to a September 1993 VA general examination for the purpose of his other compensation claims.  His lower extremities and skin were found to be normal and no injuries of the foot were noted.

As far as opinions or statements concerning nexus, the Board notes several opinions of record, made in connection with administered VA examinations.  However, only the November 2015 opinion sufficiently addresses the nexus question.
The Board finds the September 2010 VA examination to be insufficient.  Notably, this examiner described that the Veteran had plantar warts on his right foot as "associated with" his hammertoes, but the relationship was not stated clearly as to be able to identify which disability the physician believed caused or aggravated the other.  

The Veteran was also afforded a VA examination in October 2012 and received an addendum opinion in February 2013.  The examiner did not address all of the Veteran's contentions and the opinion was rooted in the absence of events in the record, as opposed to providing an opinion based upon the complete facts of the Veteran's case, to include his statements.  The opinion also did not sufficiently address direct or secondary service connection, and hence a new examination and opinion were ordered.

The Veteran underwent a VA examination in November 2015.  The examiner considered the Veteran's self-reported history, even noting the fact that the Veteran sought out a podiatrist in 1995 who rendered a diagnosis of hammertoes.  He considered the Veteran's theory that he was given an incorrect diagnosis in service.  Hammertoes and calluses of the right foot were diagnosed.  The examiner provided an opinion covering direct and secondary service connection despite the fact that the "opinion request" on the Disability Benefits Questionnaire form reflects a secondary service connection question.

The examiner rendered a negative nexus opinion and provided a rationale.  He confirmed that the Veteran was given the correct diagnosis in service with plantar warts because warts are from a viral infection; once they are cured, they do not return, and the historical pattern of the Veteran's warts is consistent with the historical nature of warts.  Furthermore, as relevant, the examiner went on to state that there is support in medical literature for the multiplicity of causes for hammertoes.  He indicated that most authors agree that the aging process is a leading cause, but authoritative literature has suggested that many other factors could possibly affect or contribute to its development or progression, including occupational activity and biomechanic abnormalities in collagen, hyaluronic acid, genetics, and heredity.  The examiner concluded that the Veteran's aging provides the etiology of his subsequent hammertoe formation.  He continued to emphasize that plantar warts, on the other hand, are caused by a viral infection and unrelated to hammertoe formation.  He concluded with a citation to medical authority.  

While the November 2015 examiner does not explicitly use the words "aggravation" or "causes," the Board finds that the examiner's opinion, when taken as a whole, encompasses both direct and secondary theories of service connection, to include aggravation.  His rationale is understandable to the Board and assists in the sufficiency of the evidence for deciding the claim.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).

Furthermore, an expert opinion is adequate if it (1) is based on a correct factual premise, (2) is based on the pertinent medical history and examinations, (3) is not plagued by ambiguity or inconsistency, and (4) provides sufficient detail to fully inform the Board on its medical question.  See Monzingo, 26 Vet. App. at 109 (Kasold, C.J., concurring) (internal citations omitted).  There is no reasons-or-bases requirement for medical examiners, and medical reports are to be read as whole, taking into consideration the history, tests, and examinations upon which the report is based.  Id.  In this case, the examiner considered the Veteran's medical history, statements as to his symptomatology, and supplied an opinion based upon known facts of the Veteran and medical principles as applied to those facts.  Essentially, the examiner attributes the etiology of the hammertoes to his age, while acknowledging that there are other contributing factors (all unrelated to service).  He also explained the nature of both plantar warts and hammertoes and provided a medical explanation as to why these two disabilities are unrelated.  As such, the Board finds that the November 2015 VA examiner's opinion adequately addressed the etiology question for both direct and secondary service connection and thus is both adequate and probative.

The Board has also considered the Veteran's statements regarding nexus; however, the Veteran is ultimately not competent to assert a medical relationship between the hammertoes and service, or between the hammertoes and the plantar warts, despite being competent to describe that he noticed deformities occurring in his toes in service.  See Jandreau, 492 F.3d at1376-77.  In this regard, it is a complex medical question to determine whether such a cause-and-effect relationship exists between the Veteran's hammertoes and service or whether the hammertoes were caused or aggravated by his service-connected warts.  This nexus question involves complex medical matters requiring expert consideration of the nature of the Veteran's in-service symptoms; his post-service symptomatology; and the medical significance of these factors in the context of his current condition.  These medical questions cannot be considered within the competence of a non-expert lay witness, and it does not appear that the Veteran has a background in medicine or a related field, such that he can be recognized as having medical expertise upon which to base an opinion.  Thus, the Veteran, as a lay person, has not established the competence needed to establish a nexus.  As such, his opinion does not tend to increase the likelihood of a positive nexus between his current hammertoes and service/service-connected disability.  In fact, the Board notes that initially in his notice of disagreement, the Veteran indicated that his hammertoes are what caused the right plantar warts, and not vice versa.  

It appears that the only connection that these two disabilities (hammertoes and warts) have is the fact that they are essentially co-located on the right foot; there is no medical relationship between the two - causation or aggravation.  The Board accepts the November 2015 VA examiner's opinion as the most competent, credible, and probative opinion addressing the relationship between the hammertoes of the right foot and service and also between the hammertoes and the service-connected warts.

Lastly, the Board notes that the current diagnosis of hammertoes is not a chronic disease listed in 3.309(a).  Accordingly, a nexus cannot be established on the basis of chronicity or continuity pursuant to 38 C.F.R. § 3.303 (b) or § 3.307(a).  In any event, the fact that a physician explained the lack of connection between the hammertoes and service, and also given the multi-year gap between service and when hammertoes first became an issue for the Veteran post-service (1990s), the Board finds that the probative evidence of record demonstrates that hammertoes of the right foot did not have its clinical onset in service.  Further, although arthritis of the right foot was noted on the November 2015 VA examination report, arthritis is not shown before then.

In sum, the preponderance of the evidence shows that the hammertoes of the right foot did not have its clinical onset in service; they began after service and is unrelated to service and also unrelated to his service-connected plantar warts.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the claim must be denied.


ORDER

Entitlement to service connection for hammertoes of the right foot, to include as secondary to service-connected plantar warts of the right foot, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


